Citation Nr: 1427946	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-11 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active duty service from April 1953 to August 1958, and also subsequent Army Reserve service.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal was remanded by the Board in June 2012 and March 2013 for additional development. In a June 2013 decision, the Board denied the claims of service connection for a low back disability, right and left knee disabilities, to include as secondary to a low back disability, and bilateral hearing loss. 

The Veteran appealed that portion of the Board's June 2013 decision that denied service connection for a low back disability, to the U.S. Court of Appeals for Veterans Claims (Court). Pursuant to a Joint Motion, in a February 2014 Order, the Court vacated the Board's decision denying the Veteran's back claim and remanded it to the Board for readjudication consistent with the instructions of the Joint Motion for Partial Remand. 

In May 2014, the Veteran's attorney submitted additional pertinent evidence to the Board and then waived the right to have the RO initially consider this evidence. See 38 C.F.R. §§ 20.800, 20.1304 (2013). 

The issue of entitlement to a nonservice-connected pension was previously referred to the Agency of Original Jurisdiction (AOJ) for appropriate action. A review of the claims file does not show that initial adjudication of that claim has been initiated. Therefore, the issue is again referred to the attention of the AOJ.

To comply with the Court's Order, the Board is remanding the appeal to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In the joint motion for partial remand, the parties pointed out that in its June 2013 decision denying service connection for a back disorder the Board failed to discuss a November 1998 magnetic resonance imaging report (MRI) stating that there was "some focal mild increased uptake in the inferior left portion of the lumbar spine that was felt to be due to degenerative changes." It was pointed out that a VA examiner in a December 2012 medical opinion determining that it was less likely than not that the Veteran's (back) condition was incurred in or caused by service, also did not consider the November 1998 test, and the Board relied on the VA opinion in denial of the claim. Daves v. Nicholson, 21 Vet. App. 46, 51 (2007 (The Board must account for favorable relevant evidence). The parties reiterated that the Board did not address this favorable evidence, and that clarification of the evidence from the VA examiner was required. 

It important to also mention as referenced above in the introduction that in May 2014, additional medical evidence in support of the Veteran's claim was submitted on his behalf. This evidence includes a March 2014 statement from a private doctor opining that it is at least as likely as not that the Veteran's back disability is related to his military service. In an April 2014 statement, a private physician concluded that it was more likely than not that the Veteran's back disability was related to or caused by a 1953 parachute jump. As this evidence is also relevant and favorable, it must also be considered by the VA examiner when clarifying the matter and later by the Board. Id. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the VA clinician who examined the Veteran in December 2012 for a supplemental medical opinion. If, for whatever reason, this examiner is unavailable, then have someone else who has the necessary qualifications provide this addendum medical opinion. The entire claims file, including a complete copy of this REMAND, must be made available to the designated clinician prior to the examination for his or her review of the relevant medical history. This clinician must note in the examination report that the evidence in the claims file has been reviewed, so considered.

In rendering the supplemental opinion, the designated clinician must specifically consider and comment on the following evidence, in addition to all other pertinent evidence:

a) The November 1998 magnetic resonance imaging report (MRI) stating that there was "some focal mild increased uptake in the inferior left portion of the lumbar spine that was felt to be due to degenerative changes.". 

b) The March 2014 statement from a private doctor opining that it is at least as likely as not that the Veteran's back disability is related to his military service 

c) The April 2014 statement from a private physician concluding that it was more likely than not that the Veteran's back disability was related to or caused by a 1953 parachute jump.

After reviewing the file, including the above medical mentioned evidence, the designated clinician must render an opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's current low back disorder is the result of his active military service, including an injury sustained in a claimed 1953 parachute jump. 

It is most essential the examiner discuss the underlying medical rationale of the opinion, regardless of whether it is favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions. 

2. Then, after completing any other development that may be warranted, readjudicate this claim on its underlying merits in light of this and all other additional evidence. If this claim continues to be denied, send the Veteran and his attorney a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



